Prospectus Supplement dated December 31, 2006 to: PUTNAM VT UTILITIES GROWTH AND INCOME FUND Prospectuses dated April 30, 2006 In the section Who manages the fund? the table entry with respect to Putnam VT Utilities Growth and Income Fund (to the extent that this prospectus offers this fund) in the table showing the investment management team members who coordinate the management of the funds portfolio is replaced with the following: PUTNAM VT UTILITIES GROWTH AND INCOME FUND Global Equity Research and Core Fixed-Income Teams Joined Portfolio Leader Fund Employer Positions Over Past Five Years Michael Yogg 2000 Putnam Management Analyst and Sector Team Leader, Global Equity Research Team 1997  Present Previously, Associate Director, Global Equity Research Team; Analyst Joined Portfolio Members Fund Employer Positions Over Past Five Years Stephen Burgess 2006 Putnam Management Analyst 2006  Present Gartmore Investment Analyst Management Prior to October 2006 Kevin Murphy 2003 Putnam Management Team Leader, High Grade Credit 1999  Present Previously, Investment Strategist HV-5867 240376 12/06
